PER CURIAM.
Appellant, an inmate at Florida State Prison, appeals the summary dismissal of his petition for a writ of habeas corpus. Appellant’s petition alleges that the Department of Corrections placed him in administrative confinement without according him the procedural safeguards required by the Department’s own rules. This, appellant argues, constituted a violation of his due process rights.
*885Because appellant’s petition states a claim upon which relief could be granted, the trial court erred in dismissing it without an evidentiary hearing. See Rahming v. Bigham, 539 So.2d 10 (Fla. 1st DCA 1989).
On remand, the trial court is instructed to grant an evidentiary hearing in accordance with Rahming, supra.
REVERSED and REMANDED with instructions for further proceedings.
NIMMONS, BARFIELD and MINER, JJ., concur.